 

EXHIBIT 10.9.2

 

CHURCH & DWIGHT CO., INC.

AMENDED AND RESTATED

COMPENSATION PLAN FOR DIRECTORS

1.    PURPOSE:    The purpose of this Amended and Restated Compensation Plan for
Directors (the “Plan”) is to provide a program that will enable Church & Dwight
Co., Inc. (the “Company”) to attract and retain well-qualified persons for
service as members of the Company’s Board of Directors (the “Board”) and, in so
doing, more closely align the interests of the Directors with those of the
stockholders through the ownership of Common Stock of the Company, par value
$1.00 per share (the “Common Stock”), by Directors. The Plan is intended to
encourage long-term ownership in the Company. All shares of Common Stock payable
under the Plan shall be issued under the Company’s Omnibus Equity Compensation
Plan.

2.    EFFECTIVE DATE:    The Plan is effective as of January 1, 2015 (the
“Effective Date”), as amended on November 1, 2017. The Plan replaces the
Company’s prior Amended and Restated Compensation Plan for Directors, effective
January 1, 2012, which is hereby terminated as of the Effective Date.

3.    ELIGIBILITY:    All Directors of the Company who are not full-time
employees of the Company are eligible to participate in the Plan (each, a
“Participant” and, together, the “Participants”).

4.    DETERMINATION OF COMPENSATION:    In the fourth calendar quarter of each
year other than 2015, the Board will establish the Participants’ compensation
for the next calendar year (the “Compensation Year”) with respect to (i) the
annual retainer (the “Annual Retainer”), (ii) the fees for attending Board
meetings or meetings of committees of the Board for any “special assignment”
requested by the Board (the “Special Assignment Meeting Fees”) and (iii) the
annual equity grant amount to be granted to Participants under the Company’s
Omnibus Equity Compensation Plan.  The definition of “special assignment” shall
be made by the Company’s Governance & Nominating Committee in its reasonable
discretion.

5.    DETERMINATION OF FEE-BASED COMPENSATION IN COMMON STOCK:

(a)    All fee-based compensation (i.e., the Annual Retainer and the Special
Assignment Meeting Fees) (the “Fee-Based Compensation”) paid to each Participant
for each Compensation Year shall be calculated in shares of Common Stock, which
shall be determined in accordance with Section 5(b) below.

(b)    The Annual Retainer shall be divided by the closing price of a share of
Common Stock as reported on the New York Stock Exchange on the last trading day
of the second calendar quarter. Special Assignment Meeting Fees, if any, shall
be divided by the closing price of a share of Common Stock as reported on the
New York Stock Exchange on December 20th or, if December 20th is not a trading
day, on the next trading day. In the event that Special Assignment Meeting Fees
become payable for meetings that occur after December 20th the Special
Assignment Meeting Fees earned as a result of such meetings (“Additional Special
Assignment Meeting Fees”) shall be divided by the closing price of a share of
Common Stock as reported on the New York Stock Exchange on last trading day of
the year. The Annual Retainer will be prorated for each Participant who is not a
member of the Board for the entire calendar year. The prorated Annual Retainer
shall be determined based on the number of whole or partial calendar quarters of
service provided or to be provided by such Participant. For the purpose of these
calculations, fractional shares shall be counted as whole shares. (For example,
assume that the Annual Retainer is $90,000. If the closing price of Common Stock
on the last trading day in June is $65 per share, the Annual Retainer,
calculated in terms of shares of Common Stock, would be 1,384.61 shares, rounded
to 1,385 shares).

6.    CASH OPTION, ISSUANCE OF COMMON STOCK FOR FEE-BASED COMPENSATION:

(a)    Notwithstanding anything in Section 5 to the contrary, each Participant
shall elect in each December with respect to the next following Compensation
Year whether, instead of receiving payments in all shares of Common Stock, the
Participant shall instead receive payment of the Fee-Based Compensation
hereunder 50% in cash and 50% in shares of Common Stock (or 100% in cash if, and
only if, as of the date of such election, the Participant has

 

 

--------------------------------------------------------------------------------

 

fully satisfied the Company’s Stock Ownership Guidelines for Directors then
applicable to Participant). With respect to a Participant who has elected to
receive 50% in cash, the calculation described in Section 5 shall be made with
respect to only one-half of the Fee-Based Compensation, and the remainder of
such Fee-Based Compensation shall be paid in cash. With respect to a Participant
who has properly elected to receive 100% in cash, the calculation described in
Section 5 shall not apply, and 100% of the Fee-Based Compensation shall be paid
in cash. The election under this Section 6 shall be made by providing written
notice to the Company’s Secretary not later than December 31. In the event
notice is not received by the Secretary by such date, then the Participant shall
receive his or her compensation entirely in Common Stock.

(b)    Any Participant who is a Director with respect to one Compensation Year,
but was not a Director with respect to the immediately prior Compensation Year,
shall be permitted, within 30 days of becoming a Director, to make the election
described in this Section 6 with respect to the Fee-Based Compensation to be
paid for such Compensation Year.

7.    REMITTANCE OF FEE-BASED COMPENSATION:    The shares of Common Stock and
cash compensation, if any, relating to the Annual Retainer shall be remitted to
each Participant as soon as practicable following the end of the second calendar
quarter (the “Annual Retainer Pay Date”) and in the case of the Special
Assignment Meeting Fees, such shares and cash shall be remitted as soon as
practicable following December 20th (the “Special Assignment Meeting Fees Pay
Date”) of such Compensation Year. In the event Additional Special Assignment
Meeting Fees are earned, such shares and cash shall be remitted as soon as
practicable following the last trading day of such Compensation Year. A prorated
Annual Retainer shall be paid on the Special Assignment Meeting Fees Pay Date
except when a Participant’s service on the Board begins or ends prior to July 1.
In such case, the prorated Annual Retainer shall be paid on the Annual Retainer
Pay Date. All shares of Common Stock payable under this Plan shall be issued
under the Company’s Omnibus Equity Compensation Plan and shall be subject in all
respects to the terms of that Plan.  

 

8.    ANNUAL EQUITY GRANT:    Unless as otherwise established by the Board,
annual equity grants to Participants shall be made on the date in each year on
which the Company makes annual equity grants to employees (“Grant Date”);
provided, however, if a Participant first becomes a Director on a date other
than the Grant Date, the date of the Participant’s initial equity grant shall be
the date on which such Participant commences service as a Director. Each
Participant shall be granted only one (1) equity grant in each calendar year.
All equity grants made under this Plan shall be issued under the Company’s
Omnibus Equity Compensation Plan and shall be subject in all respects to the
terms of that Plan.

9.    RIGHTS NOT TRANSFERABLE:    The rights of a Participant under the Plan are
not transferable by a Participant other than pursuant to the laws of descent and
distribution.

10.    ADMINISTRATION:    The Plan shall be administered, and the provisions
interpreted, by a committee of at least three persons (all of whom shall be
persons not eligible to participate in the Plan and thereby disinterested)
having full discretionary authority to act (the “Committee”). The members of the
Committee shall be the Chief Executive Officer, the Chief Financial Officer and
the Secretary of the Company. The Committee shall record its proceedings under
the Plan.

11.    AMENDMENT OF THE PLAN:    The Board may, at any time, or from time to
time, change or amend this Plan, as is deems advisable.

12.    TERMINATION OF THE PLAN:    This Plan may be terminated at any time, at
the discretion of the Board.

13.    GOVERNING LAW:    This Plan and all determinations made and actions taken
pursuant thereto shall be governed by the laws of Delaware.

 

 

 

 

 